Title: From Alexander Hamilton to Thomas Mifflin, 31 December 1789
From: Hamilton, Alexander
To: Mifflin, Thomas


Treasury Department, 31st Dec’r, 1789.
Sir,
I have the honor of your letter of the 28th instant, inclosing one to you from the Comptroller General of your State. I can only regret, that my delay has accrued, and take it for granted, that the business will receive all the dispatch which may be practicable.
I shall be sorry if any inconvenience results to the public Creditors of your state from the cessation of the payment of Indents within the State; but I considered myself as going very far when I determined to continue such a number of officers at the public expence, perhaps in strictness, without authority, for the sole purpose of paying indents, even to the end of the present year, especially, as so much time had elapsed, during which the Creditors might have availed themselves of the provision. I will only add, that the exchanging of old certificates for new ones, and paying of Indents at the Treasury will go on as heretofore.
I have the honor to be,   With great respect, Sir,   your obedt. hble. Servt.,
A. Hamilton,Sec’y of the Trea.
His Excellency, Thos. Mifflin, Esq.
